Case 6:20-cv-02045-PGB-DCI Document 25 Filed 03/23/21 Page 1 of 2 PageID 106




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                              CASE NO. 6:20-CV-02045-PGB-DCI

 DAVID POSCHMANN

                Plaintiff,
 vs.

 LRR BEAR’S DEN, LLC

                Defendant.
                                      /

                             JOINT NOTICE OF SETTLEMENT

            Plaintiff, David Poschmann (“Plaintiff”), and Defendant, LRR BEAR’S DEN, LLC

(“Bear’s Den” or “Defendant”), (collectively “the Parties”), hereby advise the Court that the

Parties have reached an agreement to settle this case pending execution of a settlement agreement.

Plaintiff and Bear’s Den will file a Stipulation dismissing this action, with prejudice, once the

settlement agreement is executed, which they reasonably expect to do no later than 30 days from

the date of this Notice. Accordingly, the Parties respectfully request that the Court vacate all

currently set dates and deadlines.



               [REMAINDER OF PAGE INTENTIONALLY LEFT SHORT]
Case 6:20-cv-02045-PGB-DCI Document 25 Filed 03/23/21 Page 2 of 2 PageID 107

                                                           CASE NO. 6:20-CV-02045-PGB-DCI


Dated: March 23, 2021                               Respectfully submitted,

 s/Drew M. Levitt                                     s/Edwin Cruz
 Drew M. Levitt, Esq.                                 Tasos C. Paindiris, Esq.
 Florida Bar No. 782246                               Florida Bar No. 41806
 E-mail: drewmlevitt@gmail.com                        E-mail: Tasos.Paindiris@jacksonlewis.com
 Lee D. Sarkin, Esq.                                  JACKSON LEWIS P.C.
 Florida Bar No. 962848                               390 N. Orange Avenue, Suite 1285
 Lsarkin@aol.com                                      Orlando, Florida 32801
 4700 N.W. Boca Raton Boulevard, Ste 302              Telephone: (407) 583-1602
 Boca Raton, FL 33431
 Telephone: (561) 994-6922                             Edwin Cruz, Esq.
 Facsimile: (561) 994-0837                             Florida Bar No. 55579
                                                       E-mail: Edwin.Cruz@jacksonlewis.com
 Counsel for Plaintiff                                 JACKSON LEWIS P.C.
                                                       One Biscayne Tower, Suite 3500
                                                       2 South Biscayne Boulevard
                                                       Miami, Florida 33131
                                                       Telephone: (305) 577-7600

                                                       Counsel for Defendant




                                CERTIFICATE OF SERVICE

               I hereby certify that a true and correct copy of the foregoing document is being

served on March 23, 2021 on all counsel of record via transmission of Notices of Electronic Filing

generated by CM/ECF.

                                                    s/ Edwin Cruz
                                                      Edwin Cruz, Esq.




                                                2
